United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    _____________

                                     No. 97-3615
                                    _____________

Kevin Scott Kerr,                         *
as Personal Representative of the         *
Estate of Ivan S. Kerr,                   *
                                          * Appeal from the United States
             Appellant,                   * District Court for the
                                          * District of Minnesota.
      v.                                  *
                                          *      [UNPUBLISHED]
Dawn M. Valentine,                        *
                                          *
             Appellee.                    *
                                    _____________

                                 Submitted: June 11, 1998
                                     Filed: July 14, 1998
                                  _____________

Before BOWMAN, Chief Judge, HEANEY and LOKEN, Circuit Judges.
                            _____________

PER CURIAM.

       Kevin Scott Kerr, the plaintiff in this action, appeals from the judgment of the
District Court,1 entered after a bench trial, in favor of the defendant, Dawn M.
Valentine. Kerr alleged a joint venture or joint enterprise between Valentine and her
mother, Joan Valentine Mohamed, through which Valentine received, by way of her
mother, proceeds of a certain life insurance policy, which proceeds previously have

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
been adjudged as belonging to the estate Kerr represents. The District Court found
facts adverse to Kerr's position and concluded that no joint venture or joint enterprise
had been shown. Essentially, the court found a failure of proof on Kerr's part.

       Having considered the briefs, the record, and the arguments of the parties, we
cannot say that any of the District Court's findings of fact are clearly erroneous or that
any error of law appears. Accordingly, the judgment of the District Court is affirmed.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-